United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LOUISVILLE
INTERNATIONAL AIRPORT,
Louisville, KY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)
)

Docket No. 10-2193
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 18, 2010 appellant filed a timely appeal from an August 11, 2010 merit
decision of the Office of Workers’ Compensation Programs, which denied her occupational
disease claim for carpal tunnel syndrome. The appeal was docketed as No. 10-2193.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In its August 11, 2010 decision in the instant claim, the Office relied on November 7,
2007 diagnostic results from Dr. Gregory Pittman, a Board-certified neurologist, and a June 20,
2005 medical report from Dr. Ty E. Richardson, a Board-certified orthopedic surgeon. In
addition, the record contains a September 12, 2006 medical report from Dr. Richard T. Sheridan,
a Board-certified orthopedic surgeon, and an April 5, 2007 medical report from Dr. Ronald Koff,
a Board-certified family practitioner. The Board finds, however, upon inspection of these
medical reports that Dr. Pittman’s, Dr. Richardson’s, Dr. Sheridan’s and Dr. Koff’s reports were
all prepared in connection with a different traumatic injury claim that is not before the Board.
Appellant’s present claim, filed on April 7, 2010, was assigned Office file number xxxxxx348.
The aforementioned medical reports, however, pertain to Office file numbers xxxxxx235 and
xxxxxx276. The Office in denying this claim also noted that one factor alleged in the current

claim, injury due to physical therapy, might in fact constitute a consequential injury to file
number xxxxxx276
As the Office has already cross-referenced medical reports from a separate file and relied
upon them as the basis for its decision in the present claim, the Board finds that the files must be
combined. Its procedures provide that claims should be combined in instances when “correct
adjudication of the issues depends on frequent cross-reference between files.”1 Appellant’s
claims require frequent cross-referencing as the record for file number xxxxxx348 contains
medical reports from file numbers xxxxxx235 and xxxxxx276 and the Office specifically relies
on Dr. Pittman’s November 11, 2007 medical report from file number xxxxxx276. Moreover,
the Office found that Dr. Richardson’s October 16, 2009 medical report related appellant’s
present condition to physical therapy resulting from a previous traumatic injury claim under file
number xxxxxx276. The Board therefore finds it necessary for the Office to combine the files so
as to provide for full and fair adjudication of appellant’s claim. On remand, therefore, the Office
shall combine file number xxxxxx348 with file numbers xxxxxx235 and xxxxxx276 and issue an
appropriate merit decision to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the August 11, 2010 decision of the Office of
Workers’ Compensation Programs be and is remanded for further action consistent with this
order of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(April 2011).

2

